DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 27-44, in the reply filed on December 21, 2021 is acknowledged.
Accordingly, claims 45 and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29, 31-34, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over University-Industry Cooperation Group of Kyung Hee University (KR 10-2016-0066721) (hereinafter KR ‘721) in view of Oh, Teresa, “Analysis of Crystallinity and Electrical Characteristics of Oxide Semiconductor of ZnO in Accordance with Annealing Methods,” Korean Journal of Materials Research, vol. 27, no. 5, May 2017, pages 242-247.
In re claim 27, KR ‘721 discloses a thin-film light-emitting device, comprising: a negative electrode; at least one light-emitting unit formed on the negative electrode and comprising a charge generating junction layer, an electron injection/transport layer, a thin-film light-emitting layer, and a hole injection/transport layer in a sequential order; and a positive electrode formed on the light-emitting unit, wherein the charge generating junction layer has a layer-by-layer structure in which a p-type semiconductor layer and an n-type semiconductor layer are formed (i.e. see at least Figure 2; paragraph 0065; claim 1). 

However, Oh discloses the oxygen vacancy is filled with oxygen when the thermal processing for a ZnO thin film is performed in the atmosphere, and the concentration of the oxygen vacancy increases when the thermal processing is performed in vacuum (i.e. see at least right lower end paragraph on page 244 to a left upper end paragraph on page 245).
The advantage is to obtain a semiconductor layer with improved properties (i.e. Abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the thin-film light-emitting device as taught by KR ‘721 with the oxygen vacancy is filled with oxygen when the thermal processing for a ZnO thin film is performed in the atmosphere, and the concentration of the oxygen vacancy increases when the thermal processing is performed in vacuum as taught by Oh in order to obtain a semiconductor layer with improved properties.
	In re claim 29, KR ‘721 discloses wherein the charge generating junction layer is formed using a solution process (i.e. see at least claim 1).
	In re claim 31, KR ‘721, as discussed above, does not explicitly disclose or suggest wherein the annealing treatment is performed at a temperature of 160°C to 250°C.
However, Oh discloses wherein the annealing processing temperature is 200°C (i.e. see an experiment method in section 2 on page 243).
The advantage is to obtain a semiconductor layer with improved properties (i.e. Abstract).

	In re claim 32, KR ‘721 in view of Oh discloses the claimed invention except for wherein a thickness ratio of the p-type semiconductor layer to the n-type semiconductor layer is 1:1 to 1:5.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a thickness ratio of the p-type semiconductor layer to the n-type semiconductor layer is 1:1 to 1:5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In re claim 33, KR ‘721 in view of Oh discloses the claimed invention except for wherein the p-type semiconductor layer has a thickness of 1 nm to 50 nm, wherein the n-type semiconductor layer has a thickness of 1 nm to 50 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the p-type semiconductor layer has a thickness of 1 nm to 50 nm, wherein the n-type semiconductor layer has a thickness of 1 nm to 50 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	In re claim 44, KR ‘721 discloses at least wherein the thin film light-emitting layer is a quantum dot light-emitting layer (i.e. see at least claim 15).

Allowable Subject Matter
Claims 28, 30, and 35-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817